EXHIBIT 10.33

 

 

SIXTH AMENDMENT
TO AMENDED AND RESTATED FINANCING AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”) is made and entered into effective as of August 29, 2003, by and
among THE CIT GROUP/BUSINESS CREDIT, INC. a New York corporation (hereinafter
“CITBC”), in its individual capacity and as Agent (hereinafter the “Agent”) for
itself and the Lenders hereafter named, WELLS FARGO FOOTHILL ,INC., a California
corporation formerly known as Foothill Capital Corporation (“FCC”), CONGRESS
FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation (“CFC”), LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (“LaSalle”), and any other
party hereafter becoming a Lender pursuant to Section 13 of the Agreement (as
hereinafter defined), each individually sometimes referred to as a “Lender” and
collectively the “Lenders”), LONE STAR TECHNOLOGIES, INC., a Delaware
corporation (herein “Parent”), LONE STAR STEEL COMPANY, a Delaware corporation
(herein “LSSC”), FINTUBE TECHNOLOGIES, INC., an Oklahoma corporation (herein
“FTI”), LONE STAR LOGISTICS, INC., a Texas corporation (“Logistics”), STAR
TUBULAR SERVICES, INC., a Texas corporation formerly known as T&N Lone Star
Warehouse Co. (“Star Tubular”), TEXAS & NORTHERN RAILWAY COMPANY, a Texas
corporation (“T&N Railway”), FINTUBE CANADA, INC., a Delaware corporation
(“FCI”), BELLVILLE TUBE COMPANY, L.P., a Texas limited partnership, as successor
in interest by conversion to Bellville Tube Corporation, a Texas corporation
(“BTCLP”), WHEELING MACHINE PRODUCTS, L.P., a Texas limited partnership,
successor in interest by conversion to Wheeling Machine Products, Inc., formerly
known as Wheeling Acquisition Corporation and Star Tubular Technologies
(Houston), Inc. (“Wheeling”), STAR CAPITAL FUNDING, INC., a Delaware corporation
(“Star Capital”), DELTA TUBULAR PROCESSING, L.P., a Texas limited partnership,
successor in interest by conversion to Delta Tubular Processing, Inc., formerly
known as Delta Lone Star Acquisition, Inc. (“Delta Processing”), and DELTA
TUBULAR INTERNATIONAL, L.P., a Texas limited partnership, successor in interest
by conversion Delta Tubular International, Inc., formerly known as Star Tubular
International. Inc., a Texas corporation (“Delta International”)  (herein
Parent, LSSC, FTI, Logistics, Star Tubular, T&N Railway, FCI, BTCLP, Wheeling,
Star Capital, Delta Processing and Delta International each individually a
“Company” and collectively as the “Companies”), ENVIRONMENTAL HOLDINGS, INC., a
Delaware corporation (“EHI”), ZINKLAHOMA, INC., a Delaware corporation
(“Zinklahoma”), LONE STAR STEEL INTERNATIONAL, INC., a Delaware corporation
(“Steel International”), LONE STAR STEEL SALES COMPANY, a Delaware corporation
(“Steel Sales”), ROTAC, INC., a Texas corporation (“Rotac”), LONE STAR ST
HOLDINGS, INC., a Delaware corporation (“ST Holdings”), BELLVILLE TUBE
GENERAL, LLC, a Nevada limited liability company (“BTG”), LONE STAR NEVADA
HOLDINGS, LLC, a Nevada limited liability company, formerly known as Bellville
Tube Limited, LLC (“Nevada Holdings”), and STAR TUBULAR TECHNOLOGIES, INC., a
Delaware corporation (“STT”) (herein EHI, Zinklahoma, Steel International, Steel
Sales, Rotac, ST Holdings, BTG, Nevada Holdings and STT each individually as
“Guarantor” and collectively as the “Guarantors”), WHEELING MACHINE PRODUCTS
GENERAL, LLC, a Nevada limited liability company (“Wheeling General”),   DELTA
TUBULAR PROCESSING GENERAL, LLC, a Nevada limited liability company

 

1

--------------------------------------------------------------------------------


 

(“Delta Processing General”), DELTA TUBULAR INTERNATIONAL GENERAL, LLC, a Nevada
limited liability company (“Delta International General”) and STAR TUBULAR
TECHOLOGIES (YOUNGSTOWN), INC., an Ohio corporation (“STT Ohio”) (herein
Wheeling General, Delta Processing General, Delta International General and STT
Ohio each individually a “New Guarantor” and collectively, the “New
Guarantors”).

 

RECITALS:

 

A.                                   WHEREAS, pursuant to the terms and subject
to the conditions of that certain Amended and Restated Financing Agreement dated
as of October 8, 2001 between the Agent, the Companies and the Guarantors (such
Amended and Restated Financing Agreement, as the same is hereby amended and may
hereafter be amended from time to time, being hereinafter referred to as the
“Agreement”), the Companies were granted a $100,000,000 revolving line of credit
which included a letter of credit facility;

 

B.                                     WHEREAS, payment of the Obligations of
the Companies is supported by the guaranties of the Guarantors (other than BTG,
BTL and STT) pursuant to that certain Guaranty dated as of October 8, 2001
executed by the Guarantors (other than BTG, BTL and STT), the guaranties of BTG
and BTL pursuant to that certain Guaranty dated as of December 31, 2001 executed
by BTG and BTL, and the guarantee of STT pursuant to that certain Guaranty dated
as of September 30, 2002 executed by STT (collectively, the “Guaranties”);

 

C.                                     WHEREAS, to secure, in part, the
Obligations (as defined in the Agreement), (i) the Companies and the Guarantors
have heretofore executed in favor of the Agent certain Loan Documents (as
defined in the Agreement), including, without limitation, the Guaranties, which
Loan Documents shall continue in full force and effect upon the execution of
this Amendment, all of the Loan Documents to continue to secure the payment by
the Companies of the Obligations, all as more fully set forth therein and
herein;

 

D.                                    WHEREAS, the Companies have requested and,
pursuant to the terms and subject to the conditions hereof and in connection
herewith, the Agent and the Lenders have agreed to add each of the New
Guarantors as a Guarantor and Obligor under the Loan Agreement;

 

E.                                      WHEREAS, in furtherance of the foregoing
and to evidence the agreements of the parties hereto in relation thereto the
parties hereto desire to amend the Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

2

--------------------------------------------------------------------------------


 

AGREEMENT:

 

ARTICLE I

 

DEFINITIONS

 

1.01                        Capitalized terms used in this Amendment are defined
in the Agreement, as amended hereby, unless otherwise stated.

 

ARTICLE II

 

AMENDMENTS TO AGREEMENT

 

Effective as of the respective date herein indicated, the Agreement is hereby
amended as follows:

 

2.01                        Amendment and Replacement of Wheeling Machine
Products, Inc.  Effective as of the date of execution of this Amendment, the
reference to “Wheeling Machine Products, Inc, a Texas corporation formerly known
as Wheeling Acquisition Corporation and Star Tubular Technologies (Houston),
Inc. (“Wheeling”)”in the preamble to the Agreement is hereby deleted and
replaced with “Wheeling Machine Products, L.P., a Texas limited partnership,
successor in interest by conversion to Wheeling Machine Products, Inc., formerly
known as Wheeling Acquisition Corporation and Star Tubular Technologies
(Houston), Inc. (“Wheeling”)”.

 

2.02                       Amendment and Replacement of Delta Lone Star
Acquisition, Inc. and the Definition Delta.  Effective as of the date of
execution of this Amendment, (i) the reference to “Delta Lone Star Acquisition,
Inc, a Texas corporation (“Delta”)” in the preamble to the Agreement is hereby
deleted and replaced with “Delta Tubular Processing, L.P., a Texas limited
partnership, successor in interest by conversion to Delta Tubular Processing,
Inc., formerly known as Delta Lone Star Acquisition, Inc. (“Delta Processing”)”,
and (ii) all references to the term “Delta” in the Agreement shall be deleted
and replaced with the term “Delta Processing”.

 

2.03                       Amendment and Replacement of Star Tubular
International, Inc. and the Definition Star International.  Effective as of the
date of execution of this Amendment, (i) the reference to “Star Tubular
International, Inc., a Texas corporation (“Star International”)” in the preamble
to the Agreement is hereby deleted and replaced with “Delta Tubular
International, L.P., a Texas limited partnership, successor in interest by
conversion to Delta Tubular International, Inc., formerly known as Star Tubular
International. Inc,. a Texas corporation (“Delta International”)”, and (ii) all
references to the term “Star International” in the Agreement shall be deleted
and replaced with the term “Delta International”.

 

2.04                       Amendment and Replacement of Lone Star Nevada
Holdings, LLC.  Effective as of the date of execution of this Amendment, (i) the
reference to “Bellville Tube Limited, LLC, a Nevada limited liability company
(“BTL”)”in the preamble to the Agreement is hereby deleted and

 

3

--------------------------------------------------------------------------------


 

replaced with “Lone Star Nevada Holdings, LLC, a Nevada limited liability
company, formerly known as Bellville Tube Limited, LLC (“Nevada Holdings”)”, and
(ii) all references to the terms Bellville Tube Limited, LLC or BTL in the
Agreement and in the other Loan Documents shall be deleted and replaced with the
terms Lone Star Nevada Holdings, LLC and Nevada Holdings, respectively.

 

2.05                        Amendment of Definition of “Guarantor” and
“Guarantors”.  Effective as of the date of execution of this Amendment, the
references to “Guarantor” and “Guarantors” in the preamble to the Agreement
shall be amended to include Nevada Holdings, Wheeling General, Delta Processing
General, Delta International General and STT Ohio.

 

2.06                        Amendment of Schedules.  Effective as of the date
hereof, Schedules 1, 7(1), 7(14)(f), 7(14)(g), 7(14)(l), 7(14)(o) and 7(14)(p)
of the Agreement are amended to add to such Schedules the information requested
thereon with respect to each of the New Guarantors, such additions to such
Schedules being described on Exhibit A attached hereto.

 

ARTICLE III

 

ASSUMPTION OF OBLIGATIONS AND GRANT OF LIENS

 

3.01                        Assumption of Obligations.  Effective August 29,
2003, (a) Wheeling converted from a Texas corporation to a Texas limited
partnership and changed its name to Wheeling Machine Products, L.P., (b) Delta
Processing converted from a Texas corporation to a Texas limited partnership and
changed its name to Delta Tubular Processing, L.P., and (c) Delta International
converted from a Texas corporation to a Texas limited partnership and changed
its name to Delta Tubular International, L.P (collectively, the “Conversions”). 
Wheeling, Delta Processing and Delta International hereby acknowledge and agree
that as a result of the Conversions, by operation of law, Wheeling is liable for
all Obligations of Wheeling Machine Products, Inc., Delta Processing is liable
for all Obligations of Delta Tubular Processing, Inc., and Delta International
is liable for all Obligations of Delta Tubular International, Inc.  Wheeling,
Delta Processing and Delta International hereby assume, as of August 29, 2003,
all Obligations of Wheeling Machine Products, Inc.,  Delta Tubular Processing,
Inc. and Delta Tubular International, Inc., respectively, and all Obligations
incurred thereafter (including, without limitation, the indebtedness and
obligations under the Agreement and the other Loan Documents).

 

3.02                        Ratification and Grant of Lien. Wheeling, Delta
Processing and Delta International hereby acknowledge and agree that as a result
of the Conversions, by operation of law, (a) Wheeling became the owner of all
the assets of Wheeling Machine Products, Inc., (b) Delta Processing became the
owner of all the assets of Delta Tubular Processing, Inc., and (c)  Delta
International became the owner of all the assets of Delta Tubular International,
Inc., each as of August 29, 2003. Wheeling, Delta Processing and Delta
International also acknowledge and agree that such assets were previously
pledged as Collateral under the Agreement and that after the Conversions, by
operation of law, such assets remained Collateral under the Agreement and
subject to the lien granted thereunder to Agent on behalf of the Lenders.
Wheeling, Delta Processing and Delta International each hereby grants to Agent
for the benefit of the Lenders a security interest in all

 

4

--------------------------------------------------------------------------------


 

Collateral now or hereafter owned by each such Company pursuant to the terms and
provisions of Section 6 of the Agreement and each acknowledges and agrees that
the security interest granted hereunder in any assets previously owned by their
respective predecessors in interest by conversion is a renewal and continuation
of the security interest in such assets previously granted under the Agreement.

 

3.03                        Assumption of Obligations and Duties Under the
Agreement. Wheeling, Delta Processing and Delta International each hereby (a)
reaffirms all representations and warranties made by their respective
predecessors in interest by conversion under the Agreement and the other Loan
Documents to which each was a party, (b) assumes all covenants, obligations and
duties of their respective predecessors in interest by conversion under the
Agreement and the other Loan Documents to which each was a party, and (c) agrees
to be bound by the terms and provisions of the Agreement as a Company and
Obligor thereunder and to be bound by the terms and provisions of the other Loan
Documents to which their respective predecessors in interest by conversion was a
party to the same extent and with the same force and effect as if Wheeling,
Delta Processing and Delta International had been named in each of the Loan
Documents.

 

3.04                        Assumption of Obligations and Grant of Lien by BTG
and BTL.  Effective as of the date of this Amendment, the New Guarantors each
agrees (i) to be a Guarantor and Obligor under the Agreement and under that
certain Subordination Agreement dated October 8, 2001 executed by the Companies
and the Guarantors for the benefit of Agent and the other Lenders (the
“Subordination Agreement”), (ii) to be bound by the terms and provisions of the
Agreement as a Guarantor and Obligor thereunder and to be bound by the terms of
the Subordination Agreement as a Guarantor and Obligor thereunder to the same
extent and with the same force and effect as if the new Obligors had been
originally named as a party in each of such documents, (iii) to assume all
covenants, agreements and duties as a Guarantor and Obligor under the Agreement
and as a Guarantor and Obligor under the Subordination Agreement. The New
Guarantors also hereby grant to Agent for the benefit of the Lenders a security
interest in all Collateral now or hereafter owned by the New Guarantors pursuant
to the terms of Section 6 of the Agreement.  The New Guarantors also agree to
execute and deliver to CIT concurrently with the execution hereof, a guaranty
agreement (in form and substance satisfactory to Agent) guaranteeing the prompt
payment and performance of all of the Companies’ Obligations.

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.01                        Conditions to Effectiveness.  The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent in a manner satisfactory to Agent, unless specifically waived in
writing by Agent:

 

(a)                                  Agent shall have received each of the
following, each in form and substance satisfactory to Agent, in its sole
discretion, and, where applicable, each duly executed by each party thereto,
other than Agent:

 

5

--------------------------------------------------------------------------------


 

(i)                                     This Amendment, duly executed by
Companies, the Guarantors and the New Guarantors;

 

(ii)                                  Certified copies of the resolutions of the
Board of Directors or Executive Committee of each of the Companies, the
Guarantors and the New Guarantors, authorizing the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed by
any of the Companies, the Guarantors or the New Guarantors in connection
therewith, along with a certificate of incumbency certified by the secretary of
each of the New Guarantors, and, if there has been any change from the most
recent incumbency certificates delivered by any of the Companies or the
Guarantors a certificate of incumbency certified by the secretary of each of the
Companies and each of the Guarantors, with specimen signatures of the officers
of the Companies, the Guarantors and the New Guarantors who are authorized to
sign such documents, all in form and substance satisfactory to the Agent;

 

(iii)                               Pledge Amendment duly signed by the Parent
pledging all of its ownership interest in the New Guarantors;

 

(iv)                              Pledge Agreements duly signed the New
Guarantors pledging all of their respective general partnership interest in
Wheeling, Delta Processing and Delta International;

 

(v)                                 Pledge Amendment duly singed by Nevada
Holdings pledging all of its limited partnership interests in Wheeling, Delta
Processing and Delta International;

 

(vi)                              Pledge Agreement duly signed by STT pledging
all of its ownership interest in STT Ohio, together with stock powers duly
signed in blank and the original stock certificate evidencing STT’s ownership in
the STT Ohio;

 

(vii)                           A Guaranty duly signed by the New Guarantors;

 

(viii)                        Opinion from Fulbright & Jaworski L.L.P. opining,
in form and substance satisfactory to Agent, which shall cover such matters
incident to the transactions contemplated by this Amendment as Agent may
reasonably require and the Companies, the Guarantors and the New Companies
hereby authorize and direct such counsel to deliver such opinions to Agent;

 

(ix)                                Evidence satisfactory to the Agent that
casualty insurance policies of all Companies (as changed in connection with the
Conversions) and Guarantors listing Agent as loss payee or additional insured,
as the case may be, have been amended to cover the New Guarantors as well as

 

6

--------------------------------------------------------------------------------


 

all Companies and all Guarantors, and are in full force and effect, in form and
substance satisfactory to Agent; and

 

(x)                                   All other documents Agent may request with
respect to any matter relevant to this Amendment or the transactions
contemplated hereby.

 

(b)                                 The representations and warranties contained
herein and in the Agreement and the other documents executed in connection with
the Agreement (herein referred to as “Loan Documents”), as each is amended
hereby, shall be true and correct as of the date hereof, as if made on the date
hereof, except for such representations and warranties as are by their express
terms limited to a specific date.

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing, unless such Default or Event of Default has been
otherwise specifically waived in writing by Agent.

 

(d)                                 All corporate proceedings taken in
connection with the transactions contemplated by this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent.

 

ARTICLE V
NO WAIVER

 

ARTICLE V
Limited Waiver

 

5.01                        Limited Waiver.  Pursuant to the request of the
Obligors, the Agent and the Lenders hereby waive the thirty (30) days prior
written notice provision for the Conversions required under Paragraph 7.09(e) of
Section 7 of the Agreement, such waiver being subject to the satisfaction of the
conditions precedent in Article IV of this Amendment and to the other terms,
conditions and provisions of this Amendment.  There are no other waivers granted
by the Agent and the Lenders relating to the Agreement except the waiver
specifically set forth in this Section 5.01 and the above waiver is effective
only in the specific instances and for the purposes for which given.

 

5.02                        No Other Waivers.  Except as otherwise specifically
provided for in this Amendment, nothing contained herein shall be construed as a
waiver by Agent of any covenant or provision of the Agreement, the other Loan
Documents, this Amendment or any other contract or instrument between the
Obligors and Agent, and the failure of Agent at any time or times hereafter to
require strict performance by the Obligors of any provision thereof shall not
waive, affect or diminish any right of Agent to thereafter demand strict
compliance therewith. Agent hereby reserves all rights granted under the
Agreement, the other Loan Documents, this Amendment, and any other contract or
instrument between the Obligors and Agent.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

6.01                       Ratifications.  The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Agreement and the other Loan Documents, and, except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The Companies, the Guarantors and Agent
agree that the Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

 

6.02                       Representations and Warranties. The Companies and the
Guarantors hereby represent and warrant to Agent that (a) the execution,
delivery and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate or limited partnership or limited liability company action
(as applicable) on the part of the Companies and the Guarantors and will not
violate the Articles (or Certificates) of Incorporation or Bylaws of the
Companies and the Guarantors that are corporations or the limited partnership
agreements or certificates of limited partnership of the Companies and the
Guarantors that are limited partnerships or the articles of
formation/organization, regulations or limited liability company agreements of
the Companies that are limited liability companies; (b) each of the Company’s
and Guarantor’s Board of Directors or Executive Committee (or the general
partner of the applicable limited partnership) or the members or the Board of
Managers of the applicable limited liability company has authorized the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Agreement, as amended hereby,
and any other Loan Document are true and correct on and as of the date hereof
and on and as of the date of execution hereof as though made on and as of each
such date; (d) no Default or Event of Default under the Agreement, as amended
hereby, has occurred and is continuing, unless such Default or Event of Default
has been specifically waived in writing by Agent; (e) the Companies and the
Guarantors are in full compliance with all covenants and agreements contained in
the Agreement and the other Loan Documents, as amended hereby; and (f) the
Companies and the Guarantors have not amended their Articles (or Certificates)
of Incorporation or their Bylaws or similar organizational documents since the
date of the Agreement, except as otherwise disclosed to Agent.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.01                       Survival of Representations and Warranties.  All
representations and warranties made in the Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Agent or any closing shall affect
the representations and warranties or the right of Agent to rely upon them.

 

8

--------------------------------------------------------------------------------


 

7.02                       Reference to Agreement.  Each of the Agreement and
the other Loan Documents, and any and all other Loan Documents, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Agreement, as amended hereby, are hereby amended
so that any reference in the Agreement and such other Loan Documents to the
Agreement shall mean a reference to the Agreement, as amended hereby.

 

7.03                       Expenses of Agent.  As provided in the Agreement,
Companies agree to pay on demand all costs and expenses incurred by Agent in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel, and all costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Agreement, as amended hereby, or any other Loan Documents,
including, without, limitation, the costs and fees of Agent’s legal counsel.

 

7.04                       Severability.  Any provision of this Amendment held
by a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

7.05                       Successors and Assigns.  This Amendment is binding
upon and shall inure to the benefit of Agent and Companies and their respective
successors and assigns, except that Companies may not assign or transfer any of
their rights or obligations hereunder without the prior written consent of
Agent.

 

7.06                       Counterparts.  This Amendment may be executed in one
or more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

 

7.07                       Effect of Waiver.  No consent or waiver, express or
implied, by Agent to or for any breach of or deviation from any covenant or
condition by Companies shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

 

7.08                       Headings.  The headings, captions, and arrangements
used in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

 

7.09                       Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

7.10                       Final Agreement.  THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED.  THE AGREEMENT AND THE OTHER LOAN

 

9

--------------------------------------------------------------------------------


 

DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY COMPANIES AND AGENT.

 

7.11                       Release by the Companies. THE COMPANIES HEREBY
ACKNOWLEDGE THAT THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT.  THE
COMPANIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT,
THE OTHER LENDERS, AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE COMPANIES MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.

 

7.12                       Release by the Guarantors.  Each Guarantor hereby
consents to the terms of this Amendment, confirms and ratifies the terms of the
Guaranty executed by such Guarantor, acknowledges that such Guaranty is in full
force and effect and ratifies the same, and acknowledges that such Guarantor has
no defense, counterclaim, set-off or any other claim to diminish such
Guarantor’s liability under such document. THE GUARANTORS EACH HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE RELEASED PARTIES,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE GUARANTORS MAY NOW OR HEREAFTER HAVE AGAINST
THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE
OUT OF CONTRACT, TORT, VIOLATION OF

 

10

--------------------------------------------------------------------------------


 

LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER CREDIT
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

 

[The Remainder of this Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 

COMPANIES:

 

LONE STAR TECHNOLOGIES, INC.
FINTUBE TECHNOLOGIES, INC.
LONE STAR STEEL COMPANY
LONE STAR LOGISTICS, INC.
STAR TUBULAR SERVICES, INC.,
formerly known as T&N LONE STAR WAREHOUSE CO.
TEXAS & NORTHERN RAILWAY COMPANY
FINTUBE CANADA, INC.
STAR CAPITAL FUNDING, INC.

 

 

By:

 

/s/ Robert F. Spears

 

Name:

Robert F. Spears

Title:

Vice President of each of the
foregoing companies

 

 

BELLVILLE TUBE COMPANY, L.P.
as successor in interest by conversion to
Bellville Tube Corporation

 

By:

Bellville Tube General, LLC,
its general partner

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

WHEELING MACHINE PRODUCTS, L.P.,
as successor in interest by conversion to Wheeling Machine Products, Inc.,
formerly known as Wheeling Acquisition Corporation and Star Tubular Technologies
(Houston), Inc.

 

By:

Wheeling Machine Products General, LLC,
its general partner

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

DELTA TUBULAR PROCESSING, L.P.
as successor in interest by conversion to
Delta Tubular Processing, Inc., formerly known as Lone Star Acquisition, Inc.

 

 

By:

Delta Tubular Processing General, LLC,
its general partner

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

DELTA TUBULAR INTERNATIONAL, L.P.
as successor in interest by conversion to
Delta Tubular International, Inc., formerly known as Star Tubular International.
Inc,

 

By:

Delta Tubular International General, LLC,
its general partner

 

 

 

By:

 

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

 

Title:

Vice President

 

 

GUARANTORS:

 

ENVIRONMENTAL HOLDINGS, INC.
ZINKLAHOMA, INC.
LONE STAR STEEL INTERNATIONAL, INC.
LONE STAR STEEL SALES COMPANY
ROTAC, INC.
LONE STAR ST HOLDINGS, INC.
STAR TUBULAR TECHNOLOGIES, INC.

 

By:

 

/s/ Robert F. Spears

 

Name:

Robert F. Spears

Title:

Vice President of each of the
foregoing companies

 

--------------------------------------------------------------------------------


 

BELLVILLE TUBE GENERAL, LLC
LONE STAR NEVADA HOLDINGS, LLC,
formerly known as Belleville Tube Limited, LLC

 

By:

 

/s/ Robert F. Spears

 

Name:

Robert F. Spears

Title:

Vice President of each of the
foregoing limited liability companies

 

NEW GUARANTORS:

 

WHEELING MACHINE PRODUCTS GENERAL, LLC
DELTA TUBULAR PROCESSING GENERAL, LLC
DELTA TUBULAR INTERNATIONAL GENERAL, LLC
STAR TUBULAR TECHNOLOGIES (YOUNGSTOWN), INC.

 

 

By:

 

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President of each of the

 

 

foregoing companies

 

 

LENDERS:

 

THE CIT GROUP/BUSINESS CREDIT, INC.
as Agent and Lender

 

 

By:

 

/s/ Mark Porter

 

Name:

Mark Porter

 

Title:

Vice President

 

 

Revolving Loan Commitment:  $40,000,000.00

 

 

WELLS FARGO FOOTHILL ,INC., formerly known as Foothill Capital Corporation
as Lender

 

By:

 

/s/ Lan Wong

 

Name:

Lan Wong

 

Title:

Assistant Vice President

 

 

Revolving Loan Commitment:  $25,000,000.00

 

--------------------------------------------------------------------------------


 

LASALLE NATIONAL BANK
as Lender

 

By:

/s/ June Courtney

 

Name:

June Courtney

Title:

Senior Vice President

 

Revolving Loan Commitment:  $10,000,000.00

 

 

CONGRESS FINANCIAL CORPORATION (SOUTHWEST)
as Lender

 

By:

/s/ Joe T. Curdy

 

Name:

Joe T. Curdy

Title:

Vice President

 

Revolving Loan Commitment:  $25,000,000.00

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to
SIXTH AMENDED AND RESTATED FINANCING AGREEMENT

 

Addition to Schedule 1

 

Debtor

 

Secured
Party

 

Financing
Statement #

 

Date of
Filing

 

Collateral

 

None

 

 

 

 

 

 

 

 

 

 

Addition to Schedule 7(l)

 

Exact Name of Obligors:

 

Name of Entity

 

State of Incorporation

Wheeling Machine Products
General, LLC

 

Nevada

Delta Tubular Processing General,
LLC

 

Nevada

Delta Tubular International
General, LLC

 

Nevada

 

Federal Tax I.D. No.:

 

Name of Entity

 

Federal Tax I.D. No.

Wheeling Machine Products
General, LLC

 

Applied For

Delta Tubular Processing General,
LLC

 

Applied For

Delta Tubular International
General, LLC

 

Applied For

 

Chief Executive Office(s):

 

Wheeling Machine Products General, LLC

15660 Dallas Parkway, Suite 500

Dallas, Texas 75248

 

Delta Tubular Processing General, LLC

15660 Dallas Parkway, Suite 500

Dallas, Texas 75248

 

--------------------------------------------------------------------------------


 

Delta Tubular International General, LLC

15660 Dallas Parkway, Suite 500

Dallas, Texas 75248

 

 

Tradenames:

 

None

 

Prior Names:

 

Name of Entity

 

Prior Name

Wheeling Machine Products
General, LLC

 

None

Delta Tubular Processing General,
LLC

 

None

Delta Tubular International
General, LLC

 

None

 

Charter No.:

 

Name of Entity

 

Charter No.

Wheeling Machine Products
General, LLC

 

LLC12883-2003 (Filing
Number)

Delta Tubular Processing General,
LLC

 

LLC12843-2003 (Filing
Number)

Delta Tubular International
General, LLC

 

LLC12884-2003 (Filing
Number)

 

Addition to Schedule 7(14)(f)

 

Locations of Owned Real Property:

 

None

 

Locations of Leased Real Property:

 

15660 North Dallas Parkway, Suite 500

Dallas, Texas 75248

 

--------------------------------------------------------------------------------


 

Additions to Schedule 7(14)(g)

 

None

 

Additions to Schedule 7(14)(l)

 

None

 

Additions to Schedule 7(14)(o)

 

Subsidiaries of Lone Star Technologies, Inc.:

 

Bellville Tube General LLC

Environmental Holdings, Inc.

Lone Star Steel Company

Lone Star ST Holdings, Inc.

Star Tubular Technologies, Inc.

Star Capital Funding, Inc.

Star Tubular Technologies, Inc.

Wheeling Machine Products General, LLC

Delta Tubular Processing General, LLC

Delta Tubular International General, LLC

 

 

Additions to Schedule 7(14)(p)

 

None

 

--------------------------------------------------------------------------------